In a proceeding pursuant to section 712 of the General Municipal Law to determine whether the proposed annexation by petitioner of certain land in the Town of Wawayanda is in the over-all public interest, wherein this court, by order dated July 8, 1974, as amended by order dated May 19, 1976, designated Justices Donohoe, Rubenfeld and Sirignano as Referees to hear and report their findings of fact and conclusions of law, respondent moves to confirm the report of the Referees that the proposed annexation would not be in the over-all public interest and petitioner cross-moves to reject the said report and for a determination that the proposed annexation would be in the over-all public interest. Motion granted and cross motion denied, without costs or disbursements, and it is determined that the proposed annexation is not in the overall public interest. The report’s conclusion that the proposed annexation would not be in the over-all public interest is clearly supported by the evidence, and we confirm and adopt the report, and its findings and conclusions, as those of this court. Hopkins, Acting P. J., Latham, Damiani and Rabin, JJ., concur.